 

Case: 1:20-cv-00430-DCN Doc #: 15 Filed: 03/25/21 1 of 3. PagelD #: 1195

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
TIMOTHY MITCHELL, ) CASENO. 1:20 CV 430
Plaintiff,
v. JUDGE DONALD C. NUGENT
COMMISSIONER OF SOCIAL )
SECURITY, ) Magistrate Judge Kathleen B. Burke
Defendant. MEMORANDUM OPINION

 

This matter is before the Court on the Report and Recommendation of Magistrate Judge
Kathleen B. Burke (Docket #14), recommending that the Commissioner of Social Security’s final
determination, denying Plaintiff, Timothy Mitchell’s application for Supplemental Security
Income (“SSI”), be affirmed. Objections to the Report and Recommendation were due by
January 29, 2021. No objections were filed.

Standard of Review for a Magistrate Judge’s Report and Recommendation

The applicable standard of review of a magistrate judge’s report and recommendation
depends upon whether objections were made to that report. When objections are made to a
report and recommendation of a magistrate judge, the district court reviews the case de novo.

FED. R. CIv. P. 72(b) states:

 
 

Case: 1:20-cv-00430-DCN Doc #: 15 Filed: 03/25/21 2 of 3. PagelD #: 1196

The district judge must determine de novo any part of the
magistrate judge’s disposition that has been properly objected to.
The district judge may accept, reject, or modify the recommended
disposition; receive further evidence; or return the matter to the
magistrate judge with instructions.

The text of Rule 72(b) addresses only the review of reports to which objections have been
made; it does not indicate the appropriate standard of review for those reports to which no
objections have been properly made. The Advisory Committee on Civil Rules commented on a
district court’s review of unopposed reports by magistrate judges. In regard to subsection (b) of
Rule 72, the advisory committee stated: “When no timely objection is filed, the court need only
satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.” FED. R. Civ. P. 72 advisory committee’s notes (citation omitted).

The U.S. Supreme Court stated in Thomas v. Arn, 474 U.S. 140, 150 (1985): “It does not
appear that Congress intended to require district court review of a magistrate judge’s factual or
legal conclusions, under a de novo or any other standard, when neither party objects to those
findings.”

Conclusion

The Court has carefully reviewed the Report and Recommendation and agrees with
Magistrate Judge Burke’s well-written and thorough analysis, and the findings set forth therein.

The Report and Recommendation of Magistrate Judge Kathleen B. Burke (Docket #14) is
hereby ADOPTED.

The Commissioner’s decision, denying Mr. Mitchell’s Application for Supplemental

Security Income, is hereby AFFIRMED.

This case is hereby TERMINATED.

-2-

 
 

Case: 1:20-cv-00430-DCN Doc #: 15 Filed: 03/25/21 3 of 3. PagelD #: 1197

IT IS SO ORDERED.

ff f }
a j / } > |
| / f—

a V/A Y
VHA
Vw piv

DONALD C. NUGENT , |
Senior United States District Judge

[, }

 

 

 
